—In a proceeding pursuant to Real Property Tax Law article 7 to review certain real property tax assessments for the tax years 1992-1993 through 1995-1996, the Assessor of the Town of Greenburgh, the Board of Review of the Town of Greenburgh, and the Town of Greenburgh appeal and the intervenor Pocantico Hills Central School District separately appeals from (1) a decision of the Supreme Court, Westchester County (Orlando, J.H.O.), entered May 6, 1999, and (2) a judgment of the same court, dated August 25, 1999, entered upon the decision, which, inter alia, reduced the petitioner’s real property tax assessment.
Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
Contrary to the appellants’ contentions, the challenged findings of the Supreme Court are within the range of the experts’ testimony and are supported by the record (see, Matter of 495 Cent. Ave. Corp. v Town of Greenburgh, 237 AD2d 606; Matter of Krebs v Board of Assessors, 225 AD2d 625; Matter of Alexander’s Dept. Store v Board of Assessors, 227 AD2d 549).
The appellants’ remaining contentions are without merit. Mangano, P. J., Ritter, S. Miller and H. Miller, JJ., concur.